                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

KATRINA L. EVANS,                          §
                                           §
      Plaintiff,                           §
                                           §
v.                                         §    Civil Action No. 4:19-cv-00456-P-BP
                                           §
ANDREW M. SAUL,                            §
Commissioner of Social Security,           §
                                           §
      Defendant.                           §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. See ECF No. 21. No objections were filed, and the

Magistrate Judge’s recommendation is ripe for review. Having reviewed the findings,

conclusions, and recommendation for plain error and finding none, the undersigned District

Judge is of the opinion that the Findings and Conclusions of the Magistrate Judge are

correct and they are accepted as the Findings and Conclusions of the Court.

      Accordingly, it is ORDERED that the Defendant’s Motion, ECF No. 20, is

GRANTED, the Administrative Law Judge’s decision is REVERSED, and this case is

REMANDED to the Commissioner for further administrative action.

      SO ORDERED on this 2nd day of January, 2020.




                           Mark T. Pittman
                           UNITED STATES DISTRICT JUDGE
